DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claim 1, the cancellation of claim 2, as well as claims 5 and 8 via an Examiner’s Amendment below and the arguments filed 06/13/2022, has overcome the rejections presented in the previous Office Action. Therefore, the Examiner has withdrawn the rejections in this present action.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Chen on 06/22/2022.
The application has been amended as follows: 
5. (Canceled).
8. (Canceled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action, claims 1-6, 101, 12 and 14 were rejected as being unpatentable over Shigaki and claims 7-9, 11, 13 and 15 were rejected as being unpatentable over Shigaki in view of Ogihara. Presently, Applicant has amended independent claim 1 to now recite, ‘ A composition for forming a silicon-containing resist underlayer film, the composition comprising: a thermosetting silicon-containing material (Sx), a curing catalyst (Xc) selected from the group consisting of: a sulfonium salt (Xc-1) that is t-butyltriphenylsulfonium nitrate, an iodonium salt (Xc-2), a phosphonium salt (Xc-3), an ammonium salt (Xc-4) selected from tetrabutylammonium trifluoroacetate and tetrapropylammonium nitrate, a polysiloxane (Xc-10) having a structure containing one of the salts (Xc-1), (Xc-2), (Xc-3), or (Xc-4) as a part and an alkaline metal salt, and a solvent…’ Applicant has persuasively demonstrated how these amendments to claim 1 distinguish the composition of claim 1 from the disclosures of Shigaki and/or Ogihara. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Shigaki and/or Ogihara to teach and/or suggest the limitations of independent claim 1 as amended or that teach and/or suggest the composition of independent claim 1 as amended. Therefore, independent claim 1 and claim 3 depending therefrom are allowable. Independent claims 4 and 7 are directed to patterning processes which explicitly incorporate the composition as recited in independent claim 1, which is indicated as being allowable. Therefore, independent claim 4, claims 10,12 and 14 depending therefrom as well as independent claim 7 and claims 11, 13 and 15 depending therefrom are allowable. Independent claims 6 and 9 are directed to patterning processes which explicitly incorporate the composition of claim 3, which depends directly from allowable claim 1. Therefore, independent claims 6 and 9 incorporate the composition of allowable claim 1 and are also allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899